DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26, 27 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10, 076, 299, in view of Gazit et al. (WO 2012/0138871; hereinafter Gazit). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and U.S. Patent No. 10, 076, 299 are directed determination of health of liver of patient using functional image data, determining a first shape of a first anatomical features in the functional image, determine a location of a first center point of the first anatomical features, revising the first center point of the first anatomical feature based on the determined location of the first center point, identify a first region of interest corresponding to an entire hepatic function a liver, and generating a user interface for display, wherein the user interface comprising the first shape, first region of interest, and determining a total count ration from the functional image.  Furthermore, U.S. Patent No. 10, 076, 299 is narrower that of the current application, but U.S. Patent No. 10, 076, 299 fails to explicitly state determining a risk of liver disease based on the identified first region of interest. 
Gazit discloses an image analysis for specific objects.  Gazit teaches determine the risk of liver disease based on identified first region of interest (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 12, lines 2-4 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”).  The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining if it’s a high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of tumor or cancer is the amount of time it take to double its size which is a risk factor of the liver and patient, and reads on the claim limitation of “risk of liver disease”.  Furthermore, the growth rate is widely used for prognostic purpose, and the grown rate of the tumor or cancer of a liver is also a risk factor of the liver and patient as if the cell continue to grow and spread, which can become life threatening.  The growth rate is the rate of tumor or cancer growth, and is a risk factor of the liver and patient and also reads on the claim limitation of “risk of liver disease”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of determine the risk of liver disease based on identified first region of interest in the invention of U.S. Patent No. 10, 076, 299, as taught by Gazit, determination of risk of liver disease is important for disease diagnosis and prognosis (page 1, lines 20-23 states  “In addition, determination of the growth rate of such lesions is also important for disease diagnosis and prognosis”). 
Claims 21, 26, 27 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,155,513 in view of Gazit et al. (WO 2012/0138871; hereinafter Gazit). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and U.S. Patent No. 10, 076, 299 are directed determination of health of liver of patient using functional image data, determining a first shape of a first anatomical features in the functional image, determine a location of a first center point of the first anatomical features, revising the first center point of the first anatomical feature based on the determined location of the first center point, identify a first region of interest corresponding to an entire hepatic function a liver, and generating a user interface for display, wherein the user interface comprising the first shape, first region of interest, and determining a total count ration from the functional image.  Furthermore, U.S. Patent No. 9,155,513 is narrower that of the current application, but U.S. Patent No. 9,155,513 fails to explicitly state determining a risk of liver disease based on the identified first region of interest. 
Gazit discloses an image analysis for specific objects.  Gazit teaches determine the risk of liver disease based on identified first region of interest (page 6, lines 23-27 states Optionally, the groupings of equivalent lesions across different sets of image data are saved, for example for future computing of quantitative measures of lesion change over time, such as growth rate and doubling time”; page 12, lines 2-4 states “the growth rate and/or doubling time for the lesion are preferably determined from these parameters”; page 21, lines 24-25 states “Workflow software 412 calculates additional parameters for the two lesions such as growth rate, doubling time and other such information”).  The examiner notes that the claims do not limit a metric of the “risk of a liver disease” or, determining if it’s a high or low or no risk of liver disease.  A doubling time is an important characteristic to the malignancy of the tumor, and if the cell continue to grow and spread, which can become life threatening. The doubling time of tumor or cancer is the amount of time it take to double its size which is a risk factor of the liver and patient, and reads on the claim limitation of “risk of liver disease”.  Furthermore, the growth rate is widely used for prognostic purpose, and the grown rate of the tumor or cancer of a liver is also a risk factor of the liver and patient as if the cell continue to grow and spread, which can become life threatening.  The growth rate is the rate of tumor or cancer growth, and is a risk factor of the liver and patient and also reads on the claim limitation of “risk of liver disease”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of determine the risk of liver disease based on identified first region of interest in the invention of U.S. Patent No. 9,155,513, as taught by Gazit, determination of risk of liver disease is important for disease diagnosis and prognosis (page 1, lines 20-23 states  “In addition, determination of the growth rate of such lesions is also important for disease diagnosis and prognosis”). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the claim limitation “wherein the first region of interest has a second outer boundary that is different than the first outer boundary and corresponds to an entire hepatic function” in lines 14-16  was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The current specification (see par. [0064] and [0065] of the PG Pub. version of the specification, and figure 6) shows the region of interest 602 within liver 618, and the region of interest has a boundary that is different than the first outer boundary, however, the specification does not explicitly state that the region of interest 602 and its boundary corresponds to an entire hepatic function.  The examiner notes that the liver comprises the first outer boundary (see 618 in fig. 6) corresponds to an entire hepatic function. 
Regarding claim 27, the claim limitation “wherein the first region of interest has a second outer boundary that is different than the first outer boundary and corresponds to an entire hepatic function” in lines 13-15  was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The current specification (see par. [0064] and [0065] of the PG Pub. version of the specification, and figure 6) shows the region of interest 602 within liver 618, and the region of interest has a boundary that is different than the first outer boundary, however, the specification does not explicitly state that the region of interest 602 and its boundary corresponds to an entire hepatic function.  The examiner notes that the liver comprises the first outer boundary (see 618 in fig. 6) corresponds to an entire hepatic function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim limitation “...wherein the identification of the first region of interest from the determined first shape and the revised first center point does not directly rely on edge detection” in lines 12-14 is indefinite because it is unclear what is meant by not directly rely on edge detection.  It is unclear if the claim requires to use edge detection for identification of the first region for some portion or does not rely on edge detection at all, or use a totally different segmentation algorithm to identify the first region. 
Furthermore for claim 21, the claim limitation “wherein the first region of interest has a second outer boundary...” in lines 14-15 is indefinite because it is unclear whats the second outer boundary is referring to since the claim does not recite or limit that the first region of interest has a first outer boundary.   For examining purpose, it is assumed that the first region of interest has one outer boundary which is different than the first outer boundary. 
Regarding claim 27, the claim limitation “...wherein the identification of the first region of interest from the determined first shape and the revised first center point does not directly rely on edge detection” in lines 11-13 is indefinite because it is unclear what is meant by not directly rely on edge detection.  It is unclear if the claim requires to use edge detection for identification of the first region for some portion or does not rely on edge detection at all, or use a totally different segmentation algorithm to identify the first region.
Furthermore for claim 27, the claim limitation “wherein the first region of interest has a second outer boundary...” in lines 13-14 is indefinite because it is unclear whats the second outer boundary is referring to since the claim does not recite or limit that the first region of interest has a first outer boundary.   For examining purpose, it is assumed that the first region of interest has one outer boundary which is different than the first outer boundary. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Regarding claim 21, the independent claims is directed to a system for automating a determination of a risk of liver disease for a patient from functional image data generated from a SPECT.  The claim recites “access the functional image data”; “determine a first shape of a first anatomical feature in the functional image data corresponding to a liver of the patient, wherein the first shape has a first outer boundary”; “determine a location of a first center point of the first anatomical feature”; “revise the first center point of the first anatomical feature based on the determined location of the first center point”; “identify a first region of interest of the patient based on the determined first shape and revised first center point, wherein the identification of the first region of interest from the determined first shape and the revised first center point does not directly rely on edge detection and wherein the first region of interest has a second outer boundary that is different than the first outer boundary and corresponds to an entire hepatic function; “determine a risk of liver disease based on the identified first region of interest”.  The examiner notes that claim limitation “access the functional image data” under reasonable broadest interpretation can be interpreted as skilled practitioner reviewing the image data.  Therefore, the cited limitations above, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computer components (i.e., the “one or more hardware processor”).  Other than the one or more hardware (which is represented simply as a part of a basic computer system), nothing identified in the claim is precluded from being practically performed in the mind, or with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.” Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind. In this case, the determining steps or functions represent acts which can be performed in the mind by a skilled practitioner to make a diagnosis. 
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and since documented in MPEP § 2106. While the claim recites that a “one or more hardware processor” that performs the limitations encompassing mental processes, this simply represents implementing the abstract ideas with a computer. The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.  See also subsection I of the cited section and MPEP § 2106.05(f) which indicates that instructions to implement the abstract idea on a computer or that “using a computer as a tool to perform the abstract idea” are not sufficient to integrate a judicial exception into a “practical application” as interpreted by the courts. 
Furthermore, the recitation of “...functional image data” in the preamble does simply generally links the abstract idea to a particular technological environment and therefore does not represent a “practical application” as interpreted by the courts. Refer again to subsection I of MPEP § 2106.04(d) and MPEP § 2106.05(h). An exemplary practical application would be to apply the result of the abstract idea to implement a particular treatment or prophylaxis. See MPEP § 2106.04(d)(2). Since the claim dopes not integrate the judicial exception into one of the exemplary practical applications discussed in MPEP § 2106 and substantiated by the courts, the claims are directed to abstract ideas in the form of mental processes. 
Furthermore, the claim do not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional elements of a generic computer components (“one or more hardware processors”) to execute the abstract ideas and does not add significantly more that the abstract idea because since the one or more hardware processors are merely a generic computer component with the computer being used as a tool for performing the recited calculations. The additional elements of “functional image generated from a Single Photon Emission Computed Tomography (SPECT) scanner” in the preamble and element “functional scanner” in line 5 of claim 21 are not sufficient to amount to significantly more than the abstract idea because they represent pre-solution activity and merely specifies the nature of the data exploited by the abstract idea.   See MPEP § 2106.05(g) for discussion of extra-solution activity. Additionally, the generically recited “functional scanner” is only nominally recited in each of claims 21 and does not represent a particular machine and only generally links to a particular technological environment. See MPEP § 2106.05 for the analysis of additional elements to determine whether they are directed to significantly more than the judicial exception. Additionally, while the step or function “access the functional image data” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g). In view of the analysis, the claims are directed to abstract ideas without significantly more.
The additional elements “generate a user interface for display, the user interface comprising: the first shape corresponding to the liver; the first region of interest corresponding to the liver; and the determined risk of liver disease” are not sufficient to amount to significantly more than the abstract idea because the generate functions of the user interface are extra-solution/displaying the result of the abstract idea (using a computer as a tool).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 21 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 

Regarding clam 22, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 21.  The claim recitation of calculate a ratio base on functional activity with the identified first region of interest corresponding to the liver and stored parameter, and the risk of the liver disease is further determined based on the calculated ratio can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper.  The additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry.) 
Regarding claim 23, The additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry.)
Regarding claim 24, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 21.  The claim recitation the liver disease is a presence of hepatocellular carcinoma (HCC) can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can determine if the liver disease is HCC. 
Regarding claim 25, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 21.  The claim recitation accessing CT or MRI obtained liver region of interest associated with the patient; and comparing the first region of interest with the CT and MRI obtained liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can between the image data.  Additionally, while the step or function “accessing CT or MRI obtained liver region of interest associated with the patient” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g).  Additionally, the generically recited “CT” or “MRI” is only nominally recited in each of claims 25 and does not add significantly more to the abstract idea and only generally links to a particular technological environment.
Regarding claim 26, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 21.  The claim recitation determining a total count ratio from the functional image data based at least on the first of interest corresponding to the liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can determine if the liver disease is HCC. 
Regarding claim 27, the independent claims is directed to an electronic method for automating a determination of a risk of liver disease of a patient.  The claim recites “accessing the functional image data”; “determining a first shape of a first anatomical feature in the functional image data corresponding to a liver of the patient”; “determining a location of a first center point of the first anatomical feature”; “revising the first center point of the first anatomical feature based on the determined location of the first center point”; “identifying a first region of interest of the patient based on the determined first shape and revised first center point, wherein the identification of the first region of interest from the determined first shape and the revised first center point does not directly rely on edge detection and wherein the first region of interest has a second outer boundary that is different than the first outer boundary and correspond to an entire hepatic function”; “determining a risk of liver disease based on the identified first region of interest”.  The examiner notes that claim limitation “access the functional image data” under reasonable broadest interpretation can be interpreted as skilled practitioner reviewing the image data.  Therefore, the cited limitations above, under their broadest reasonable interpretation, cover performance in the mind.  Nothing identified in the claim is precluded from being practically performed in the mind, or with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.” Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind. In this case, the determining steps or functions represent acts which can be performed in the mind by a skilled practitioner to make a diagnosis. 
The judicial exception is not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and since documented in MPEP § 2106. While the claim recites that an “electronic method for automating a determination of a risk of liver disease” that performs the limitations encompassing mental processes.  The electronic method can be interpreted that a computer may be used, but this simply represents implementing the abstract ideas with a computer. The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.  See also subsection I of the cited section and MPEP § 2106.05(f) which indicates that instructions to implement the abstract idea on a computer or that “using a computer as a tool to perform the abstract idea” are not sufficient to integrate a judicial exception into a “practical application” as interpreted by the courts. 
Furthermore, the recitation of “functional image data” in the preamble does simply generally links the abstract idea to a particular technological environment and therefore does not represent a “practical application” as interpreted by the courts. Refer again to subsection I of MPEP § 2106.04(d) and MPEP § 2106.05(h). An exemplary practical application would be to apply the result of the abstract idea to implement a particular treatment or prophylaxis. See MPEP § 2106.04(d)(2). Since the claim dopes not integrate the judicial exception into one of the exemplary practical applications discussed in MPEP § 2106 and substantiated by the courts, the claims are directed to abstract ideas in the form of mental processes. 
Furthermore, the claim do not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above “electronic method for automating a determination of a risk of liver disease” can be interpreted as using a computer, however,  the additional elements of a generic computer components (“one or more hardware processors”) to execute the abstract ideas and does not add significantly more that the abstract idea because since the one or more hardware processors are merely a generic computer component with the computer being used as a tool for performing the recited calculations. The additional elements of “functional image generated from a “functional image generated from a Single Photon Emission Computed Tomography (SPECT) scanner” in the preamble and element “functional scanner” in line 5 of claim 27 are not sufficient to amount to significantly more than the abstract idea because they represent pre-solution activity and merely specifies the nature of the data exploited by the abstract idea.   See MPEP § 2106.05(g) for discussion of extra-solution activity. Additionally, the generically recited “functional scanner” is only nominally recited in each of claims 21 and does not represent a particular machine and only generally links to a particular technological environment. See MPEP § 2106.05 for the analysis of additional elements to determine whether they are directed to significantly more than the judicial exception. Additionally, while the step or function “access the functional image data” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g). In view of the analysis, the claims are directed to abstract ideas without significantly more.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 27 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 

Regarding clam 28, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 27.  The claim recitation of calculating a ratio base on functional activity with the identified first region of interest corresponding to the liver and stored parameter, and the risk of the liver disease is further determined based on the calculated ratio can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper.  The additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry. ) 
Regarding claim 29, the additional element of using a picture archiving and communication system (PACS) to store data is convention in the medical art, and does not add amount to significantly more than the abstract (Collins et al. (US2010/0067754), par. [0021] states “The imagery is transferred from an external system well-known in the art such as an acquisition station, a review workstation, a film digitizer, a conventional database (e.g. Picture Archiving & Communication System), etc. via a conventional input interface to the CAD system.”; DeVries (US2013/0094728), par. [0015] states “the image storage device 18 includes a PACS, a RIS, and/or a clinical image management system ("CIMS"), which are well-known in the medical industry.)
Regarding claim 30, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 27.  The claim recitation the liver disease is a presence of hepatocellular carcinoma (HCC) can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can determine if the liver disease is HCC. 
Regarding claim 31, claim further recited limitations that are directed to the abstract idea, namely further mental process and is analogous to that of claim 27.  The claim recitation accessing CT or MRI obtained liver region of interest associated with the patient; and comparing the first region of interest with the CT and MRI obtained liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. A skilled practitioner reviewing the image data can between the image data.  Additionally, while the step or function “accessing CT or MRI obtained liver region of interest associated with the patient” was identified as mental process of a skilled practitioner reviewing the image data, when alternatively considered as an additional element it simply represent insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with abstract idea, and does not impose meaningful limit on practicing the abstract idea.  See again MPEP § 2106.05(g).  Additionally, the generically recited “CT” or “MRI” is only nominally recited in each of claims 25 and does not add significantly more to the abstract idea and only generally links to a particular technological environment.
Regarding claim 32, claim further recited limitations that are directed to the abstraction, namely further mental process and is analogous to that of claim 27.  The claim recitation determining a total count ratio from the functional image data based at least on the first of interest corresponding to the liver can be performed by mental process, practically performed in the mind, or with assistance of basic physical aids or with pen and paper. 
Regarding claim 33, the additional elements “generating a user interface for display, the user interface comprising: the first shape corresponding to the liver; the first region of interest corresponding to the liver; and the determined risk of liver disease” are not sufficient to amount to significantly more than the abstract idea because the generate functions of the user interface are extra-solution/displaying the result of the abstract idea (using a computer as a tool).


Response to Arguments
Applicant's arguments filed on 07/05/2022, with regards to rejection under 35 USC 112 (b) and USC 101 have been fully considered but they are not persuasive. 	

In response to Applicant’s argument on top of page 7, with respect to claim rejection under 35 USC 101, the Examiner respectfully disagrees.  The Examiner notes that the amended claims 21 and 27 still are still rejected under 35 USC 101 because the amended limitations do not integrate the claims as a whole into a practical application, and are not directed to an improvement to the technology.  The Applicant did not explicitly point out as to how the amended limitations of claims 21 and 27 overcome the rejection under 35 USC 101.
Therefore, the Examiner has maintained the previous claim rejection under 35 USC 101.
In response to Applicant’s arguments in middle of page 7, with respect to claim rejection under 35 USC 112 (b), the Examiner respectfully disagrees.  The examiner maintains that the claim limitation “...wherein the identification of the first region of interest from the determined first shape and the revised first center point does not directly rely on edge detection” in claims 21 and 27 is still indefinite because it is unclear what is meant by not directly rely on edge detection.  It is unclear if the claim requires to use edge detection for identification of the first region for some portion or does not rely on edge detection at all, or use a totally different segmentation algorithm to identify the first region.  The term “directly’ renders the claim limitation indefinite because it is unclear what is meant by the term “directly”, it is unclear if it means that if the claim requires to use edge detection for identification of the first region for some portion or does not rely on edge detection at all, or use a totally different segmentation algorithm to identify the first region.
The examiner notes that previous art rejection is withdrawn in view of Applicant’s amendments to claims 21 and 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793